           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 1 of 127



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

UNIVERSITAS EDUCATION, LLC                                   :       CIVIL ACTION NO.
                                                             :
                          Plaintiff                          :       3:20-cv-00738-JAM
                                                             :
v.                                                           :
                                                             :
BENISTAR, et al.                                             :
                                                             :
                          Defendants                         :       JUNE 26, 2020

        DEFENDANT GRIST MILL PARTNERS, LLC’S MEMORANDUM OF LAW
          IN OPPOSITION TO APPLICATION FOR PREJUDGMENT REMEDY

          Defendant Grist Mill Partners, LLC (“GM Partners”), submits the following

memorandum of law in opposition to the Application for Ex Parte1 Prejudgment Remedy (ECF

No. 9, the “PJR Application”), filed by plaintiff, Universitas Education, LLC (the “Plaintiff” or

“Universitas”).

I.        INTRODUCTION

          The Court should deny the PJR Application because GM Partners is a bona fide stand-

alone business that had no involvement with the Spencer life insurance proceeds or anything else

related to the substance of this case. GM Partners is a single asset real estate company. The only

payments it received during the time periods at issue (May 2009 to December 2010) were rents.

Further, Plaintiff has not alleged, nor will be able to prove, that GM Partners received or retained

any funds related to the Spencer life insurance proceeds.




1
 On June 4, 2020 (ECF No. 22) the Court (Spector, USMJ) denied the requested ex parte relief and scheduled this
matter for a hearing.


{00173736.2 }                                          1
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 2 of 127



II.       FACTS AND BACKGROUND

          A.     Procedural History

          Plaintiff initiated this case pursuant to a Complaint dated May 28, 2020. ECF No. 1.

Thereafter, Plaintiff filed its PJR Application together with a memorandum of law in support

thereof. ECF No. 9-1 (the “Plf. PJR Memo.”). The Court issued a scheduling order setting June

26, 2020 as the date by which defendants had to file response briefs. ECF No. 34.

          B.     Grist Mill Partners, LLC

          GM Partners’ only assets are (a) the real estate located at 100 Grist Mill Road, Simsbury,

Connecticut (the “Property”) and (b) cash receipts from rent payments by tenants. GM Partners

purchased the Property in 2007. Tax Assessors Card, ECF No. 13 at p. 45 of 66. The Property is

subject to a mortgage. with approximately $1,779,482.93 is still due and owing. Mortgage,

Exhibit A; June 2020 Mortgage Statement, Exhibit B.

          The Property is presently vacant. From 2014 until December 2019, the entire Property

was leased by Curaleaf, LLC. Curaleaf Lease, Exhibit C. In connection with its lease, Curaleaf

undertook substantial construction to convert the Property for its specific use as a medical

marijuana cultivation and processing facility.     Prior to 2014, the Property was the office

building inhabited by co-defendant, Benistar Admin Services, Inc. (“BASI”). The Town of

Simsbury has valued the Property, for purposes of real estate tax assessment purposes at

$2,400,000. However, given that the Property is vacant and the effects of COVID-19 on the real

estate market, it is unlikely that the Property is worth anywhere near $2,400,000.

          C.     The Universitas Litigation

          The underlying facts that led to Plaintiff’s judgment are set forth in Universitas Educ.,

LLC v. Nova Group, Inc., 2013 WL 6123104, at *1 (S.D.N.Y. Nov. 20, 2013) (the “Nova




{00173736.2 }                                      2
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 3 of 127



Case”).2 In short, in the Nova Case the United States District Court for the Southern District of

New York (Swain, USDJ), confirmed an arbitration award in favor of Plaintiff in the amount of

$26,525,535.98 (the “Judgment”). The crux of Plaintiff’s case during the arbitration was that it

should have received insurance proceeds (based on life insurance policies purchased by Sash A.

Spencer), which were determined to have been wrongfully diverted by Daniel Carpenter by way

of a series of transfers.   The district court also held that “Mr. Carpenter caused the Life

Insurance Proceeds to be transferred to and through entities that he controlled, either directly or

indirectly, including Moonstone, for the personal benefit of Mr. Carpenter and his affiliates.” Id.

at *7. Beginning in 2013, Plaintiff commenced post-judgment collection proceedings.

          No evidence had been adduced in any of the various lawsuits or pleadings filed by

Plaintiff that could support a finding that GM Partners had any part in receiving, holding, or

disbursing funds related to the Spencer life insurance policies. The Application and Complaint

merely allege, and only in a conclusory manner, that Mr. Carpenter “controls” GM Partners or

uses it for some unexplained nefarious purpose. Plf. PJR Memo. at 9; Complaint at ¶¶ 112-115,

202.

III.      LAW AND ARGUMENT

          A.     Prejudgment Remedies Generally

          “Because the right to a prejudgment remedy is in derogation of the common law, the

statutory scheme governing prejudgment remedies must be strictly construed. Section 52–278d(a)

clearly mandates that, in seeking a prejudgment remedy, a plaintiff must show probable cause that

a judgment will issue in an amount equal to, or greater than, the amount of the prejudgment remedy



2
 Previously Judge Swain had confirmed the underlying arbitration. See Universitas Educ., LLC v. Nova Group,
Inc., 2012 WL 2045942 (S.D.N.Y. Jun. 5, 2012), aff'd, 513 Fed. Appx. 62 (2d Cir. 2013). The arbitration was
originally commenced in 2010 and heard in January 2011. Id. at *1.


{00173736.2 }                                         3
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 4 of 127



sought. General Statutes § 52–278d(a). TES Franchising, LLC v. Feldman, 286 Conn. 132, 147,

(2008) (internal quotation omitted). “[T]to justify issuance of a prejudgment remedy, probable

cause must be established both as to the merits of the cause of action and as to the amount of the

requested attachment. That dual requirement ensures that a person is not deprived of the use of

property without due process of law.” Kinsale, LLC v. Tombari, 95 Conn. App. 472, 482, (2006)

(Flynn, J., dissenting). “Civil probable cause constitutes a bona fide belief in the existence of the

facts essential under the law for the action and such as would warrant a person of ordinary caution,

prudence and judgment, under the circumstances, in advancing the action.” Tyler v. Schnabel, 34

Conn. App. 216, 219–20 (1994). The court’s role in such a hearing is to determine probable

success by weighing probabilities. Pfeifer v. Legault & Son Const., 2006 WL 3290545, at *1

(Conn. Super. Ct. Oct. 26, 2006). On an application for prejudgment remedy, it is plaintiff’s

burden to establish probable cause to pierce the veil of a corporation. Meneo v. Patrick, 2007 WL

1053511, at *1 (Conn. Super. Ct. Mar. 23, 2007)

          B.      Plaintiff Has Failed to State a Claim for “Veil Piercing” and Instead Seeks
                  Impermissible Reverse Veil Piercing

          Plaintiff failed to state a legally cognizable claim in this case. First, reverse veil piercing

is not recognized as a cause of action or remedy under either Delaware or Connecticut law.3

Second, Plaintiff’s constructive trust claim is merely a rehashed version of its reverse veil

piercing argument. “Traditionally, [veil] piercing is aimed at holding corporate shareholders

liable.” In re Glick, 568 B.R. 634, 659 (Bankr. N.D. Ill. 2017). Reverse veil piercing seeks to




3
  Arguably, either Delaware of Connecticut law could apply in this case. Plaintiff asserts that Delaware law applies
because Grist Mill is a Delaware LLC. However, all of the events took place in Connecticut, and GM Partners is
located in Connecticut. For purposes of this case, a choice of law analysis is not necessary as the result is the same
under both Delaware or Connecticut law.


{00173736.2 }                                              4
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 5 of 127



hold a business liable for the debt of its owner. Id.; see Comm. Of Environmental Protection v.

State Five Industrial Park, Inc., 304 Conn. 128, 131 n.4, 139-142, (2012).4

          Here, Plaintiff seeks to hold GM Partners, a single purpose real estate entity, liable for the

debts of Mr. Carpenter, even though Mr. Carpenter is an owner of GM Partners. Thus, Plaintiff

must plead and provide its right to reverse pierce the corporate veil of every entity between GM

Partners and Mr. Carpenter, some of which are not even parties to this litigation.

                   1. Connecticut Law

          Connecticut law bars reverse veil piercing claims. Conn. Gen. Stat. § 33-673c (“No

domestic entity shall be responsible for a debt, obligation or other liability of an interest holder

of such entity based upon a reverse veil piercing doctrine, claim or remedy.”) Thus, if

Connecticut law applies, this case should simply be dismissed as to GM Partners.

                   2. Delaware Law

          No Delaware court has ever recognized reverse veil piercing to be a cognizable cause of

action. “Not only has Delaware never accepted reverse piercing, but the general tenor of

Delaware corporate law suggests its acceptance would be doubtful. Delaware has an

exceptionally strong policy of respecting the corporate form.” In re ALT Hotel, LLC, 479 B.R.

781, 802 (Bankr. N.D. Ill. 2012). Plaintiff’s PJR Memo. does not cite any Delaware case or

statute that suggests Delaware is poised to approve the use of reverse veil piercing. Instead, it

references courts of other jurisdictions and only discusses traditional veil piercing under the

identity and instrumentality rules. Plf. PJR Memo. at 7-8.

                       *                                      *                                      *


4
  “In a traditional veil piercing case, a litigant requests that a court disregard the existence of a corporate entity so that
the litigant can reach the assets of a corporate insider, usually a majority shareholder. In a reverse piercing action,
however, the claimant seeks to reach the assets of a corporation or some other business entity ... to satisfy claims or a
judgment obtained against a corporate insider.” Id. at 139 (internal punctuation omitted).


{00173736.2 }                                                 5
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 6 of 127



          Knowing no such cause of action exists, Plaintiff did not brief any entitlement to relief

under a reverse veil piercing theory. It just – falsely – asserts its claim to be traditional veil

piercing. It is not. Accordingly, the Court should deny Plaintiff’s PJR Application.

          C.     Plaintiff’s Claims are Time-Barred

          Plaintiff waited more than 7 years to pursue its claims against GM Partners. Thus,

Plaintiff’s claims are time barred. “[A] party seeking equitable relief is barred by laches if it has

engaged in unreasonable delay and if the delay has prejudiced the party against whom such relief

is sought.” Stuart & Sons, L.P. v. Curtis Pub. Co., 456 F. Supp. 2d 336, 347 (D. Conn. 2006). A

plaintiff’s delay is unreasonable if the plaintiff had information that would normally lead it to

bring suit but delayed the filings for an unreasonable amount of time. Id. A district court may

decide the issue of laches when “the subordinate facts found make such a conclusion inevitable

as a matter of law.” Id. (citation omitted).

          A plaintiff’s delay in bringing a claim results in prejudice to the defendant if “it would be

inequitable, in light of a change in [the defendant’s] position, to allow [the] claim to proceed or

because the delay makes it difficult to garner evidence to vindicate his or her rights.” Robins

Island Pres. Fund v. Southold Dev. Corp., 959 F.2d 409, 423 (2d Cir.1992). Prejudice can result

from many things, such as “the death of witnesses or on account of fading memories or stale

evidence.” Stone v. Williams, 873 F.2d 620, 625 (2d Cir. 1989).

          Wayne Bursey, the key witness, integral to the disbursement of the Spencer insurance

proceeds and who was well-known to Universitas died in 2015. Indeed, the United States District

Court for the Southern District of New York concluded in its August 2014 judgment against

Daniel Carpenter that Bursey, who was President of Nova and Trustee of the Charter Oak Trust,

“was Mr. Carpenter's confederate in the fraudulent transfers found in the [district court’s first




{00173736.2 }                                       6
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 7 of 127



transfer order].” Universitas Educ., LLC v. Nova Grp., Inc., 2014 WL 3883371, at *2 (S.D.N.Y.

Aug. 7, 2014) (emphasis added). The Court noted further:

                  Despite the fact that Mr. Bursey had earlier acknowledged a
                  fiduciary duty to pay [Universitas] the trust funds, he proceeded to
                  transfer the entire amount of the Insurance Proceeds to Grist Mill
                  [Holdings5] over a period of six months while wrongly denying
                  [Universitas’] claims.” (November Order at 18.) The Court further
                  found that this transfer was designed to fraudulently benefit Mr.
                  Carpenter.
Id.

          The district court’s findings clearly suggest that the transfer had nothing to do with GM

Partners. As described in the district court ruling above, the Spencer insurance proceeds were

paid to the Charter Oak Trust in May 2009 and then transferred to entities other than GM

Partners. There is no discussion of, or reference to, GM Partners.

          Plaintiff has litigated various post-judgment proceedings since 2013, yet, delayed

bringing the instant claims for seven years. Given that Wayne Bursey has since died, GM

Partners has been substantially prejudiced given he was the central figure in this controversy,

given that it was he who transferred the Spencer insurance proceeds from the Charter Oak Trust

into the control of Daniel Carpenter. If Mr. Bursey were alive, it is likely he would testify that

GM Partners had nothing to do with those transfers. Accordingly, GM Partners has been

prejudiced by Plaintiff’s unwarranted delay in commencing this action compounded by the death

of Mr. Bursey. Therefore, the doctrine of laches applies, and this case should be dismissed.

          D.      Collateral Estoppel Cannot Apply in this Case

          “[T]he preclusive effect of a state court determination in a subsequent federal action is

determined by the rules of the state where the prior action occurred.” In re Sokol, 113 F.3d 303,

306 (2d Cir. 1997). Likewise, “[t]he preclusive effect of a judgment rendered by a federal court


5
    Not GM Partners.


{00173736.2 }                                      7
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 8 of 127



sitting in diversity is determined by the law of the state in which the rendering court sat.” Stinnett

v. Delta Air Lines, Inc., 803 F. App’x 505, 508 n.3 (2d Cir. 2020). However, “federal law

governs the collateral estoppel effect of a federal criminal conviction in a subsequent diversity

action.” Gelb v. Royal Globe Ins. Co., 798 F.2d 38, 43 (2d Cir. 1986), cert. denied, 480 U.S. 948

(1987).6

          Nonmutual offensive collateral estoppel, a form of issue preclusion, “preclude[s] a

defendant from relitigating an issue the defendant has previously litigated and lost to another

plaintiff.” Bifolck v. Philip Morris USA Inc., 936 F.3d 74, 79 (2d Cir. 2019) (citation omitted).

To invoke this doctrine, a plaintiff must satisfy four conditions: (1) the issues in both

proceedings must be identical, (2) the issue in the prior proceeding must have been actually

litigated and actually decided, (3) there must have been a full and fair opportunity for litigation

in the prior proceeding, and (4) the issue previously litigated must have been necessary to

support a valid and final judgment on the merits. Id. (citation omitted).7 Plaintiff cannot meet

any of the requirements under Bifolck to invoke collateral estoppel.

          Use of offensive collateral estoppel “must be confined to situations where the matter

raised in the second suit is identical in all respects with that decided in the first proceeding and

where the controlling facts and applicable legal rules remain unchanged.” Faulkner v. Nat'l

Geographic Enterprises Inc., 409 F.3d 26, 37 (2d Cir.), cert. denied, 546 U.S. 1076 (2005).

Further, “in order to blunt the fear that nonmutual offensive collateral estoppel may be unfair to a


6
  Thus, contrary to Plaintiff’s argument (Plf. PJR Memo. at 8), In re Kilroy, 357 B.R. 411 (Bankr. S.D. Tex.
2006)(applying Delaware law) and Harrison v. Soroof Int’l, Inc. 320 F. Supp. 3d 602 (D. Del. 2018)(same), are
inapposite.
7
  The Massachusetts law of nonmutual collateral estoppel is substantially similar. There must be “an identity of
issues, a finding adverse to the party against whom it is being asserted, and a judgment by a court or tribunal of
competent jurisdiction…. A defendant must also have a full and fair opportunity to litigate the issue in the first
action.” In re Cohen, 435 Mass. 7, 15, 805 (2001). Massachusetts law is referenced because the cases that Plaintiff
seeks to use for collateral estoppel effect applied Massachusetts law.


{00173736.2 }                                            8
           Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 9 of 127



defendant or fail to promote judicial economy, district courts must ensure that application of the

doctrine is not unfair.” Bifolk, 936 F.3d at 80. Thus, when applying the doctrine would be unfair

to the defendant, “a trial judge should not allow [it].” Id. (citation omitted). See In re Cohen, 435

Mass. 7, 16 (2001)(stating that, under Massachusetts law, fairness to the opponent is “the

decisive consideration” in determining whether to apply offensive collateral estoppel.)

          Plaintiff, thus, cannot use an estoppel argument to overcome its legally insufficient

claims. Plaintiff relies on the findings in three cases: (1) Cahaly v. Benistar Prop. Exh. Trust

Co., Inc., No. 01-0116BLS2 (Mass. Super. Ct. Sept. 23, 2003); (2) Iantosca v. Benistar Admin.

Services, Inc., No. 08-cv-11785 (NMG)(D. Mass. June 21, 2013); and (3) United States v.

Carpenter, 190 F. Supp. 3d 260 (D. Conn. 2016). None of these cases satisfies the requirements

for collateral estoppel.

          The courts’ findings in Cahaly, Iantosca, and Carpenter do not satisfy the requisite

elements for offensive collateral estoppel. GM Partners was not a party or judgment debtor in

any of those cases. GM Partners did not “actually litigate,” nor did the respective courts

“actually decide,” the specific issue of whether the court should pierce the corporate veil to reach

it under the facts of those cases. Identicality of issues “is concerned not with claims or ... causes

of action as a whole, … but with issues—single, certain and material point[s] arising out of the

allegations and contentions of the parties ….” Bifolk, 936 F.3d at 80–81 (empahasis in the

original; citations and quotation marks omitted). “[D]isregarding corporate separateness as an

equitable remedy is one that differs with the circumstances of each case.” Am. Protein Corp. v.

AB Volvo, 844 F.2d 56, 60 (2d Cir. 1988).

          An alter-ego claim “turns on the facts of the owner’s operation of the corporation and its

relationship to the alleged victim.” Kertesz v. Korn, 698 F.3d 89, 91 (2d Cir. 2012) (emphasis




{00173736.2 }                                      9
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 10 of 127



added). Further, veil piercing determinations are fact specific, complex, and often “involve

questions of motive and intent.” Hyundai-Wia Mach. Am. Corp. v. Rouette, No. 3:10-CV-2020

JCH, 2013 WL 395474, at *8 (D. Conn. Jan. 31, 2013) (citation omitted); see Thomson-CSF,

S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 777 (2d Cir. 1995). “[S]o too the results of an earlier

resolution of an issue may simply be wrong.” S.E.C. v. Monarch Funding Corp., 192 F.3d 295,

304 (2d Cir. 1999).

          Universitas was not a plaintiff, party, or judgment creditor in Cahaly or Iantosca. The

plaintiffs in those cases were investors who had contracted with a different Benistar entity as a

qualified intermediary “to hold their funds in escrow while they engaged in tax-advantaged ‘like-

kind’ property exchanges in accordance with Internal Revenue Code, 26 U.S.C. § 1031.” Cahaly

v. Benistar Prop. Exch. Tr. Co., 451 Mass. 343, 345 (2008). There, plaintiffs claimed that the

defendants had breached their contractual and fiduciary duties by depositing the funds in margin

accounts and then using those funds to engage in uncovered option trading that resulted in losses.

Id. None of these facts and transactions involved Universitas, Sash Spencer or the insurance

proceeds at issue here. Further, the transactions at issue in Cahaly occurred nearly ten years

before the vastly different transactions at issue in this case between Nova Group, Inc., Sash

Spencer and Universitas.

          As noted, the Cahaly court applied Massachusetts’ traditional “alter ego” approach to

hold a parent company liable for the acts of a subsidiary. Here, Plaintiff is attempting to use

reverse veil piercing to hold a company liable for debts of an alleged owner. Massachusetts does

not recognize reverse veil piercing either. Shea v. Millett, 2019 WL 184074, at *3 (D. Mass. Jan.

14, 2019) (“The Massachusetts Supreme Judicial Court has never explicitly, or even

inferentially, adopted reverse veil piercing in any form.”)




{00173736.2 }                                     10
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 11 of 127



          Finally, even if Plaintiff could satisfy the elements for offensive collateral estoppel, it

would be unfair and inequitable to apply it here. Plaintiff was not a judgment creditor in Cahaly

or Iantosca. Those courts did not determine Plaintiff’s rights or the defendants’ obligations

and/or liability to Plaintiff. Further, the specific equities allowing the plaintiffs in those cases to

pierce the corporate veil are not the same here. Essentially, Plaintiff asks for permission not to

have to prove its case based on different facts, different plaintiffs, and different defendants. See

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 330 (1979) (stating that offensive collateral

estoppel is unfair and should not be allowed where amount in controversy in the first case is far

less than amount at stake in second case, and thus, a defendant may have had “little incentive to

defend [the first suit] vigorously, particularly if future suits are not foreseeable.”).

          E.     Plaintiff Cannot Demonstrate Probable Cause on the Merits to Permit a
                 Prejudgment Remedy to Enter

                 1.      Plaintiff Cannot Demonstrate that GM Partners Did Anything Wrong

          Assuming, arguendo, the Court elects to apply a traditional veil-piercing analysis under

Delaware law to this case, the Plaintiff’s Application should still be denied. “In … an

appropriate case, a party wronged by actions taken by an owner shielded by the veil of a

corporate shell may exercise its equitable right to pierce that screen and skewer the corporate

owner.” David v. Mast, 1999 WL 135244 (Del. Ch. Mar. 2, 1999) (internal quotations omitted).

The Delaware Supreme Court has stated that the corporate form may be disregarded “in the

interest of justice, when such matters as fraud, contravention of law or contract, public wrong, or

where equitable consideration among members of the corporation require it, are

involved.” Pauley Petroleum Inc. v. Cont’l Oil Co., 43 Del.Ch. 516, 239 A.2d 629, 633 (1968)

(distinction between the entity and its owner “may be disregarded” to require an owner to answer

for the entity’s debts). A court may impose personal liability on a corporation’s owner when



{00173736.2 }                                       11
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 12 of 127



there is fraud or the corporation “is in fact a mere instrumentality or alter ego of its

owner.” Wilson v. Thorn Energy, LLC, 787 F. Supp. 2d 286, 294 (S.D.N.Y. 2011), citing NetJets

Aviation, Inc. v. LHC Commc'ns, LLC, 537 F.3d 168, 176 (2d Cir. 2008).

          As for the alter ego test, the Second Circuit, in NetJets Aviation, applied Delaware law

and condensed the standard for an alter-ego piercing claim into a two-pronged test, which asks

“(1) whether the entities in question operated as a single economic entity, and (2) whether there

was an overall element of injustice or unfairness.” Id. at 177. “[A] plaintiff need not prove that

there was actual fraud but must show a mingling of the operations of the entity and its owner

plus an overall element of injustice or unfairness.” Id. at 176 (internal quotation marks and

citations omitted); see also id. at 177 (plaintiff is not required to show that the entity “was

created with fraud or unfairness in mind;” rather, it is “sufficient to prove that it was so used”).

          A court’s analysis under the alter ego theory of piercing the corporate veil should begin

with “an examination of factors which reveal how the corporation operates and the particular

defendant’s relationship to that operation.” Id. at 176–77 (internal quotation marks omitted). To

that end, the court should consider the following factors:

                 whether the corporation was adequately capitalized for the corporate
                 undertaking; whether the corporation was solvent; whether
                 dividends were paid, corporate records kept, officers and directors
                 functioned properly, and other corporate formalities were observed;
                 whether the dominant shareholder siphoned corporate funds; and
                 whether, in general, the corporation simply functioned as a facade
                 for the dominant shareholder.

Harco Nat. Ins. Co. v. Green Farms. Inc., 1989 WL 110537, at *4 (Del. Ch. Sept. 19, 1989)

(quoting United States v. Golden Acres, Inc. 702 F. Supp. 1097, 1104 (D. Del.1988)), aff'd 879

F.2d 857 & 879 F.2d 860 (3d Cir.1989)). No single factor can justify a finding of alter ego




{00173736.2 }                                     12
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 13 of 127



sufficient to pierce the corporate veil, but instead, “some combination of them [is] required” and

“an overall element of injustice or unfairness must always be present, as well.” Id.

          For the second part of the alter ego test under Delaware law, courts look at whether there

was an overall element of injustice or unfairness to pierce the corporate veil. The claimed

injustice must consist of more than merely the tort or breach of contract that forms the basis for a

complaint. NetJets Aviation, 537 F.2d at 183 (citations omitted).

          Here, GM Partners operated as a real estate holding company. Nothing in the

Application or Complaint suggest it had anything to do with, or received any money from, the

Spencer life insurance proceeds. None of the Harco factors support Plaintiff’s claim that GM

Partners was not a bona fide independent company. Further, there is no evidence that GM

Partners was used to perpetrate any fraud or fraud-like activities. Accordingly, since Plaintiff

cannot prove that GM Partners was used in any improper manner, any veil piercing, or reverse

veil piercing, claim against it should fail.

                  2.       Plaintiff Cannot Establish the Requirements of a Constructive Trust

                           a.        Plaintiff Cannot Trace Any Spencer Life Insurance Proceeds
                                     to GM Partners

          Assuming, arguendo, that the Court treats the Fifth Count (constructive trust) as a claim

for relief independent of the veil piercing claims, the Application should still be denied8 because




8
  GM Partners also assumes, arguendo, the Court will treat the Fifth Count as a valid cause of action even though a
“[c]onstructive trust is an equitable remedy which may be imposed in circumstances where unjust enrichment has
occurred and certain other requirements are met.” Reed v. McCready, 2014 WL 2854001, at *3, 7 (Conn. Super.
May 16, 2014) (dismissing constructive trust pled as a cause of action: “a constructive trust is deemed to arise or be
imposed as a result of actions which constitute unjust enrichment or fraud.”); Coan v. Dunne, 2019 WL 1976146, at
*5 (D. Conn. May 3, 2019) (“[a] constructive trust is a remedy, not an independent substantive cause of action.
Carney v. Lopez, 933 F. Supp. 2d 365, 384 (D. Conn. 2013) (dismissing claim for constructive trust and converting
it to a request for a remedy). Constructive trusts are designed to prevent unjust enrichment, and ‘[a] claimant entitled
to restitution from property may obtain restitution from any traceable product of that property, without regard to
subsequent changes of form.’ Town of New Hartford v. Conn. Res. Recovery Auth., 291 Conn. 433, 466 (2009).’”


{00173736.2 }                                             13
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 14 of 127



Plaintiff cannot offer any evidence that any Spencer life insurance proceeds were transferred to

GM Partners.

          “When property has been acquired in such circumstances that the holder of the legal title

may not in good conscience retain the beneficial interest, equity converts him into a trustee.”

United States v. $2,350,000.00 In Lieu of One Parcel of Prop. Located at 895 Lake Ave.

Greenwich, Connecticut, 718 F. Supp. 2d 215, 227 (D. Conn. 2010) (citation omitted). A

constructive trust thus arises “where a person who holds title to property is subject to an

equitable duty to convey it to another on the ground that he would be unjustly enriched if he

were permitted to retain it.” Id. (citation omitted). Once the court determines that a constructive

trust could be imposed, “the question then becomes whether this equitable remedy ought to be

imposed.” Id. (emphasis added). “The trial court may recognize the existence of the constructive

trust and, nevertheless, decline to order the conveyance or other disposition of the property in

satisfaction of the debt.” Id. (citation omitted)

          “It is hornbook law before a constructive trust may be imposed, a claimant to a

wrongdoer's property must trace his property into a product in the hands of the wrongdoer.” In re

Handy & Harman Ref. Group, 266 B.R. 24, 27 (Bankr. D. Conn. 2001); United States v. Benitez,

779 F.2d 135, 140 (2d Cir. 1985)). “The beneficiary of a constructive trust does not have an

interest superior to the trustee’s in every asset the trustee holds, but only in those assets held in

constructive trust or traceable to such assets.” Id. at 227–28 (quoting United States v.

Schwimmer, 968 F.2d 1570, 1583 (2d Cir. 1992)). Thus, “an entity who wishes to have a

constructive trust established on its behalf must be able to trace its funds to the property over

which the trust will be established.” Id.; In re A.N. Frieda Diamonds, Inc., 2020 WL 2059907, at

*19 (Bankr. S.D.N.Y. Apr. 29, 2020) (same; collecting cases).




{00173736.2 }                                       14
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 15 of 127



          Here, Plaintiff has not provided evidence to suggest that GM Partners received any of the

Spencer life insurance proceeds. Thus, even if constructive trust were a cause of action (which it

is not) the amount of the remedy would be limited to amount of transfers of the Spencer life

insurance proceeds traceable to GM Partners. Baltas v. Frenis, No. 3:18 CV 1168 (WWE), 2019

WL 1552915, at *6 (D. Conn. Apr. 10, 2019) (district court considering prejudgment remedy

will “consider not only the validity of the plaintiff’s claim but also the amount that is being

sought.”). Accordingly, before the Court even considers entering a prejudgment remedy, which

it should not, Plaintiff must fully account for everything it has already recovered and identify the

precise funds that were wrongfully received by GM Partners.

                           b.       Plaintiff’s “Constructive Trust” Claim is Time-Barred

          Plaintiff failed to commence an action against GM Partners within any statute of

limitations applicable to an unjust enrichment claim. Because Plaintiff’s Fifth Count

(constructive trust) must be construed as a remedy for unjust enrichment, the longest statute of

limitations9 is 6 years: “[b]ecause unjust enrichment is a form of contract action, often called

quasi-contract, the court concludes that the most applicable statute in this case is the six-year

contract statute.” Flaherty v. Borough of Naugatuck, 2007 WL 586788, at *3 (Conn. Super. Feb.

2, 2007). Alternatively, if the Court were to apply the doctrine of laches, as set forth above,

GMP Partners has been prejudiced by the death of Mr. Bursey. And, courts may look to the

applicable statute of limitations for determining whether laches applies. Weisse v. Riccio, 2018

WL 10094271, at *7 (Conn. Super. Jun. 5, 2018) (courts may look to statutes of limitation as

persuasive authority when considering laches).


9
 GM Partners acknowledges that whether a claim for unjust enrichment is legal or equitable is subject to debate.
Regardless of whether a statute of limitations or laches applies, commencing an action more than 7 years the Nova
Case is too long. This is particularly true since Plaintiff knows full well where the Spencer life insurance proceeds
went and none was to GR Partners.


{00173736.2 }                                             15
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 16 of 127



          Here, the underlying conduct took place in 2009 and the Judgment was obtained in 2013.

If GM Partners were part of some improper scheme, certainly it would have been implicated

before now. Accordingly, the claims against GM Partners should be time barred.

IV.       CONCLUSION

          For the above stated reasons, the Court should deny the Application and enter such other

relief as is just and proper.



                                                THE DEFENDANT
                                                GRIST MILL PARTNERS, LLC


                                                By:    /s/ Jeffrey M. Sklarz
                                                       Lawrence S. Grossman (ct15790)
                                                       Jeffrey M. Sklarz (ct20938)
                                                       Green & Sklarz LLC
                                                       One Audubon Street, Third Floor
                                                       New Haven, CT 06511
                                                       (203) 285-8545
                                                       Fax: (203) 823-4546
                                                       lgrossman@gs-lawfirm.com
                                                       jsklarz@gs-lawfirm.com


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the date set forth below a copy of the foregoing was served by

CMECF and/or mail on anyone unable to accept electronic filing. Parties may access this filing

through the Court’s CM/ECF System.


Date: June 26, 2020

                                                       /s/ Jeffrey M. Sklarz




{00173736.2 }                                     16
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 17 of 127




                              Exhibit A




{00132364.1 }
                                                   Book: 743 Page: 398 Page: 1 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 18 of 127
                                                   Book: 743 Page: 398 Page: 2 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 19 of 127
                                                   Book: 743 Page: 398 Page: 3 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 20 of 127
                                                   Book: 743 Page: 398 Page: 4 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 21 of 127
                                                   Book: 743 Page: 398 Page: 5 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 22 of 127
                                                   Book: 743 Page: 398 Page: 6 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 23 of 127
                                                   Book: 743 Page: 398 Page: 7 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 24 of 127
                                                   Book: 743 Page: 398 Page: 8 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 25 of 127
                                                   Book: 743 Page: 398 Page: 9 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 26 of 127
                                                  Book: 743 Page: 398 Page: 10 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 27 of 127
                                                  Book: 743 Page: 398 Page: 11 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 28 of 127
                                                  Book: 743 Page: 398 Page: 12 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 29 of 127
                                                  Book: 743 Page: 398 Page: 13 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 30 of 127
                                                  Book: 743 Page: 398 Page: 14 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 31 of 127
                                                  Book: 743 Page: 398 Page: 15 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 32 of 127
                                                  Book: 743 Page: 398 Page: 16 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 33 of 127
                                                  Book: 743 Page: 398 Page: 17 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 34 of 127
                                                  Book: 743 Page: 398 Page: 18 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 35 of 127
                                                  Book: 743 Page: 398 Page: 19 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 36 of 127
                                                  Book: 743 Page: 398 Page: 20 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 37 of 127
                                                  Book: 743 Page: 398 Page: 21 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 38 of 127
                                                  Book: 743 Page: 398 Page: 22 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 39 of 127
                                                  Book: 743 Page: 398 Page: 23 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 40 of 127
                                                  Book: 743 Page: 398 Page: 24 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 41 of 127
                                                  Book: 743 Page: 398 Page: 25 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 42 of 127
                                                  Book: 743 Page: 398 Page: 26 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 43 of 127
                                                  Book: 743 Page: 398 Page: 27 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 44 of 127
                                                  Book: 743 Page: 398 Page: 28 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 45 of 127
                                                  Book: 743 Page: 398 Page: 29 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 46 of 127
                                                  Book: 743 Page: 398 Page: 30 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 47 of 127
                                                  Book: 743 Page: 398 Page: 31 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 48 of 127
                                                  Book: 743 Page: 398 Page: 32 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 49 of 127
                                                  Book: 743 Page: 398 Page: 33 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 50 of 127
                                                  Book: 743 Page: 398 Page: 34 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 51 of 127
                                                  Book: 743 Page: 398 Page: 35 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 52 of 127
                                                  Book: 743 Page: 398 Page: 36 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 53 of 127
                                                  Book: 743 Page: 398 Page: 37 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 54 of 127
                                                  Book: 743 Page: 398 Page: 38 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 55 of 127
                                                  Book: 743 Page: 398 Page: 39 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 56 of 127
                                                  Book: 743 Page: 398 Page: 40 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 57 of 127
                                                  Book: 743 Page: 398 Page: 41 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 58 of 127
                                                  Book: 743 Page: 398 Page: 42 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 59 of 127
                                                  Book: 743 Page: 398 Page: 43 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 60 of 127
                                                  Book: 743 Page: 398 Page: 44 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 61 of 127
                                                  Book: 743 Page: 398 Page: 45 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 62 of 127
                                                  Book: 743 Page: 398 Page: 46 of 46
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 63 of 127
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 64 of 127




                              Exhibit B




{00132364.1 }
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 65 of 127
          Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 66 of 127




                              Exhibit C




{00132364.1 }
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 67 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 68 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 69 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 70 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 71 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 72 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 73 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 74 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 75 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 76 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 77 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 78 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 79 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 80 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 81 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 82 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 83 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 84 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 85 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 86 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 87 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 88 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 89 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 90 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 91 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 92 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 93 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 94 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 95 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 96 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 97 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 98 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 99 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 100 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 101 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 102 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 103 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 104 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 105 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 106 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 107 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 108 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 109 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 110 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 111 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 112 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 113 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 114 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 115 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 116 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 117 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 118 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 119 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 120 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 121 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 122 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 123 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 124 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 125 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 126 of 127
Case 3:20-cv-00738-JAM Document 53 Filed 06/26/20 Page 127 of 127
